Citation Nr: 0400974	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to disability rating, in excess of 30 percent, 
for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

This veteran served on active duty from October 1951 to 
October 1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied an evaluation in excess 
of 30 percent for seborrheic dermatitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions. 

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claim, but the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for a 
disability rating in excess of 30 percent for seborrheic 
dermatitis.  Specifically, VA failed to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran was to provide, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A general letter addressing these 
provisions is not sufficient.  The letter must be very 
specific as to what evidence VA has and exactly what evidence 
the veteran needs to provide.  If VA failed to discuss the 
notice requirement, VA did not consider all applicable 
provisions of law and provide an adequate statement of 
reasons or bases for its decision.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  In the veteran's case, the 
notifications to him have not met the standards required 
under the above-cited cases and this violation of due process 
must be addressed before the Board can undertake any action 
in this claim.  

The veteran's seborrheic dermatitis is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7817, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  

In deciding such case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).  

The Board further notes that, during the veteran's most 
recent VA examination, conducted in August 2002, the claims 
file was not available to the examiner for review in 
conjunction with the examination.  Also, the examination 
findings were not made in conjunction with the criteria for 
rating the disability under the revised version of the 
diagnostic code, which became effective August 30, 2002.  
Hence, this case must be remanded to afford the veteran a 
more contemporaneous examination, to include the examining 
physician's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated for him for his service 
connected seborrheic dermatitis.  After 
securing the necessary release(s), the RO 
should obtain copies of those records and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3. After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo VA 
dermatological examination to determine 
the nature and extent of the service-
connected seborrheic dermatitis 
disability.  It is of high importance 
that the veteran's entire claims file, to 
include the service medical records, be 
made available to and reviewed by the 
physician in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  

During the pendency of this appeal, VA 
issued new regulations for evaluating 
diseases of the skin, effective as of 
August 30, 2002.  Therefore, the 
dermatological examination should be 
conducted in a manner that involves a 
review of the rating schedule criteria 
and regulations for the skin, both prior 
to and as of August 30, 2002, which is 
the effective date of the revised 
criteria for evaluating skin diseases.  
Specifically, the examining physician 
must also address whether constant, or 
near constant, systemic therapy is 
applicable in the veteran's case and, if 
so, for what period of time is the 
therapy applicable.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




